United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1311
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Edi Montes-Gutierrez

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                          Submitted: December 9, 2019
                            Filed: February 7, 2020
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, LOKEN and GRASZ, Circuit Judges.
                              ____________

PER CURIAM.

     Edi Montes-Gutierrez pled guilty to possession with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A) and 18 U.S.C.
§ 2. The district court1 sentenced Montes-Gutierrez to 135 months of imprisonment,
below the 168 to 210 month range recommended by the United States Sentencing
Guidelines Manual (“U.S.S.G.” or “Guidelines”) and calculated by the district court.
When determining the Guidelines range, the district court determined Montes-
Gutierrez’s base offense level was 38 due in part to the amount of methamphetamine
involved in his offense. See U.S.S.G. § 2D1.1(c)(1) (providing drug quantity table
for determining base offense level). This conclusion was dependent on testimony by
an informant, who claimed Montes-Gutierrez and another man had provided him
approximately fifteen pounds of methamphetamine.

      On appeal, Montes-Gutierrez argues the district court wrongly credited the
informant’s testimony about the amount of drugs he bought from Montes-Gutierrez
and thus improperly calculated the offense level and Guidelines range. According to
Montes-Gutierrez, the informant’s testimony was not to be believed because it was
inconsistent, unreliable, and uncorroborated.

       Reviewing the district court’s drug-quantity determination for clear error, we
reject Montes-Gutierrez’s credibility-based challenge. See United States v. Spencer,
592 F.3d 866, 881 (8th Cir. 2010) (setting forth the standard of review and our
deference to the district court’s credibility determinations). The district court
cogently explained its reasons for believing the informant witness regarding the
amount of methamphetamine involved in the offense, and we detect no clear error in
its conclusion.

      The judgment of the district court is affirmed.
                     ______________________________



      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.